UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7170


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

COREY EUGENE ALEXANDER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K, Reidinger,
District Judge. (3:01-cr-00216-MR-1)


Submitted:    September 10, 2009          Decided:   September 16, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Corey Eugene Alexander, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Corey    Eugene   Alexander      appeals    the   district   court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a

sentence reduction.       We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.      United States v. Alexander, No. 3:01-cr-

00216-MR-1    (W.D.N.C.   June   11,   2009).        We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                       2